Name: 79/92/EEC: Commission Decision of 29 December 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe;  plant product
 Date Published: 1979-01-31

 Avis juridique important|31979D009279/92/EEC: Commission Decision of 29 December 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 022 , 31/01/1979 P. 0014 - 0016COMMISSION DECISION of 29 December 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (79/92/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 78/55/EEC of 19 December 1977 (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1976 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1978, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species; Whereas the varieties of oats concerned are of the winter type ; whereas the varieties of maize concerned, with the exception of the Gavroche variety, have an FAO maturity class index of 350 or over ; whereas it is well known that the varieties of winter oats and the varieties of maize which have an FAO maturity class of 350 or over are at present not yet suitable for cultivation in the Federal Republic of Germany (Article 15 (3) (c), second case, of the said Directive); Whereas the other varieties listed in this Decision have been the subject of official growing trials in the Federal Republic of Germany ; whereas the results of these trials have led the Federal Republic of Germany to decide that these varieties are not distinct or sufficiently uniform there; Whereas, in respect of the varieties Visti (Italian ryegrass) and Gavroche (maize), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, they are not distinct from other varieties accepted therein (Article 15 (3) (a), first case, of the said Directive); Whereas, in respect of the variety Arminda (common wheat), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not sufficiently (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. uniform in certain characteristics (Article 15 (3) (a), third case, of the said Directive); Whereas therefore the application of the Federal Republic of Germany in respect of all these varieties should be granted in full; Whereas in respect of the other cases it is not possible to complete examination of the varieties Carmen (creeping bent grass), Tamara (red fescue), Angela, Pablo, Pippin (perennial ryegrass), Orna (smooth stalk meadow grass) and Sverre (lucerne) before expiry of the period provided for in Article 15 (1) of the said Directive; Whereas it consequently seems desirable to extend for the Federal Republic of Germany the period in question for an appropriate time to permit a full examination of the request for those varieties (Article 15 (7) of the said Directive); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1979 common catalogue of varieties of agricultural plant species: I. Fodder plants Lolium multiflorum Lam. Visti II. Cereals 1. Avena sativa L. Amandine Pennal 2. Triticum aestivum L. Arminda 3. Zea mays L. Adda 90 Arno 39 Cappa Cargill 449 Cargill 875 Cargill 888 Cargill 930 Carina Charlie Chris Condor Crisantemo Dekalb XL 22 Dekalb XL 41 Dekalb XL 68 Dekalb XL 72 A Dekalb XL 76 Dekalb XL 77 Dekalb XL 80 Dekalb XL 365 Delfo Denver Eclair "Pag 51" Embro X 2 Energamid 124 Energamid 128 Euroso 6T 24 Euroso 6T 47 Euroso 405 Euroso 630 Euroso 650 Fiora Funk's G 4309 Funk's G 5723 Funk's G 7360 Funk's G First Funk's G Most Funk's G Red Funk's G Rich Gavroche Horca H 724088 Harro Iota Iseo 72 Lambda Major Mas Maya 403 TV Marzio Meta Nada Novi Omega Orazio Prisco Record Remo 74 Rho Ronnie RX 42 Score Serio 13 Sileno Srem Stratos Superstar PX 47 E Superstar PX 50 X Superstar PX 77 Superstar PX 611 Tao Taro Theta Tito Vega Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The period provided for in Article 15 (1) of Directive 70/457/EEC shall be extended, for the Federal Republic of Germany, beyond 31 December 1978 until 28 February 1979 in respect of the following varieties: Fodder plants: 1. Agrostis stolonifera L. Carmen 2. Festuca rubra L. Tamara 3. Lolium perenne L. Angela Pablo Pippin 4. Poa pratensis L. Orna 5. Medicago sativa L. Sverre Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 December 1978. For the Commission Finn GUNDELACH Vice-President